219 F.3d 690 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.JUAN CASTELAN, Defendant-Appellant.
No. 99-3352
In the  United States Court of Appeals  For the Seventh Circuit
Argued June 14, 2000Decided July 27, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 97 CR 888--James B. Moran, Judge.
Before CUDAHY, FLAUM, and MANION, Circuit Judges.
FLAUM, Circuit Judge.


1
In February 1998, a grand  jury charged defendant Juan Castelan and three  codefendants with various drug crimes. During  Castelan's trial, the district court, relying on  Federal Rule of Evidence 804(b)(3), allowed the  government to introduce over objection the post-  arrest statements of codefendant Ruben Olivares,  who refused to testify as a government witness  even after being immunized. A jury found Castelan guilty of one count of conspiracy to possess with  intent to distribute cocaine, 21 U.S.C. sec.sec.  846, 841(a)(1), and two counts of possession with  intent to distribute cocaine, 21 U.S.C. sec.  841(a)(1), and the district court sentenced him  to concurrent 120-month terms of imprisonment.  Castelan now appeals, arguing that the admission  of Olivares's post-arrest statements violated his  rights under the Confrontation Clause of the  Sixth Amendment. For the reasons stated herein,  we affirm.

I.  BACKGROUND

2
DEA Special Agent George Karountzos, posing as  "Frank," initiated two undercover narcotics  purchases that culminated in the arrest of  Castelan, Olivares, and two other codefendants,  Juan Garcia-Sandoval and Carlos Nina-Hernandez.  According to the government's theory of the case,  Karountzos negotiated his purchases of cocaine  through Olivares; Olivares in turn contacted  Castelan, who procured the cocaine from Garcia-  Sandoval. Nina-Hernandez was not directly  involved with the distribution of the cocaine to  Agent Karountzos, but agreed to provide security  for one drug transaction.


3
The first cocaine buy was initiated when  "Frank" called Olivares on December 17, 1997, and  asked for one kilogram of cocaine, which the two  men referred to as a "truck." Olivares told  "Frank" to call back the next morning. When Agent  Karountzos called Olivares the next morning,  Olivares informed "Frank" that he was meeting  with his suppliers at 12:30 PM. At 12:52 PM,  Olivares phoned "Frank" and stated that he had  spoken to the "guy" who was going to provide the  "truck." Olivares related that "this guy is  calling his, his employee," who would "bring the  truck to us." At 1:05 PM, Olivares phoned "Frank"  and told him that he would turn over the "truck"  at an Amoco gas station located on the corner of  Cicero and Foster at 2:15 PM.1


4
At 2:10 PM, Agent Karountzos met Olivares at  the Amoco gas station. Olivares informed "Frank"  that he did not have the cocaine with him.  Olivares asked "Frank" to follow him to another  location where the cocaine was located. Agent  Karountzos refused to leave the gas station,  citing concerns for his personal security. At  around 2:40 PM, Olivares left the gas station to  pick up the cocaine. Approximately ten minutes  later, Olivares returned to the gas station,  entered "Frank's" vehicle, and handed him a bag  containing one kilogram of cocaine. In return,  "Frank" paid $20,000 to Olivares.2


5
On December 27, 1997, Agent Karountzos phoned  Olivares to arrange the purchase of six kilograms  of cocaine. At 5:13 PM on December 29, 1997,  Agent Karountzos telephoned Olivares to finalize  the deal. Olivares stated that his suppliers had  just called him and said they could deliver the  cocaine on the following morning.3


6
Nina-Hernandez, who had agreed to provide  security for the cocaine sale, testified that  Olivares picked him up between 9:00 AM and 9:30  AM on December 30, 1997. Olivares then drove  Nina-Hernandez to an apartment building located  at 6610 North Sheridan and told him to wait in  the lobby while he picked up Castelan. After  Olivares returned with Castelan, he told Nina-  Hernandez that he was to take Castelan to a gas  station located at Bryn Mawr and Sheridan, where  Castelan would meet up with the driver of another  car. At the gas station, Nina-Hernandez was to  give Castelan a garage door opener that would  unlock the gate to the parking garage behind 6001  North Sheridan. Olivares informed Nina-Hernandez  that, after he gave Castelan the garage door  opener, he and Castelan were to drive separately  to 6001 North Sheridan and park in designated  parking spaces. Olivares instructed Nina-  Hernandez to confirm that the area was clear  after he and Castelan parked in the garage, and  then signal Castelan that it was safe to deliver  the cocaine.


7
After he and Castelan received their  instructions from Olivares, Nina-Hernandez drove  Castelan to the designated gas station. At the  gas station, Castelan got into a Mercury Cougar  driven by Garcia-Sandoval. After Nina-Hernandez  left the gas station, he realized he had not  given Castelan the garage door opener, so he  pulled over and waited for the Cougar to pass. He  then followed the Cougar to the parking garage at  6001 North Sheridan and activated the garage  door. Rather than following the Cougar into the  garage, Nina-Hernandez "got scared" and parked on  a nearby side street. He was arrested a short  time later by DEA agents. DEA agents located the  Cougar in the parking garage, still occupied by  Castelan and Garcia-Sandoval. After arresting  Castelan and Garcia-Sandoval, DEA agents searched  the Cougar and found six kilograms of cocaine  located in two hidden compartments. At  approximately the same time that Castelan and  Garcia-Sandoval were arrested in the parking  garage, DEA agents arrested Olivares inside the  lobby of 6001 North Sheridan where he was waiting  with "Frank" for the cocaine to be delivered.4


8
After he was arrested, Olivares was interviewed  and implicated the others. During the interview,  Olivares specifically asked what the DEA could do  for him. On February 12, 1998, a grand jury  charged Castelan, Olivares, Nina-Hernandez, and  Garcia-Sandoval with conspiracy to distribute  cocaine and possession with intent to distribute  cocaine. Olivares and Nina-Hernandez negotiated  plea agreements and agreed to testify against  Castelan.5 But after entering his guilty plea,  Olivares refused to testify as required, even  after being granted immunity by the district  court. On the theory that Olivares was no longer  "available" to testify and his statements were  against penal interest, the government moved  under Rule 804(b)(3) to introduce statements he  made during two post-arrest interviews with DEA  agents. The district court found Olivares's  statements to be reliable and granted the motion  over Castelan's objection. The government then  introduced Olivares's statements through the  testimony of Owen Putman, one of the DEA agents  who conducted the post-arrest interviews. Agent  Putman testified that Olivares admitted his role  in setting up the two cocaine deals on December  17 and December 30, 1997, and that he identified  Castelan as the source of the cocaine. According  to Putman, Olivares stated that after the first  transaction on December 17, he met Castelan at  the El Ranchito restaurant, where they counted  the money for the kilogram of cocaine. Putman  also testified about Olivares's statements  describing Castelan's and Nina-Hernandez's  respective roles in the December 30 deal and his  telephone conversations with Castelan to finalize  delivery of the six kilograms of cocaine.


9
After the jury found him guilty on all counts,  Castelan moved for a new trial under Federal  Rules of Criminal Procedure 29, 32, and 34,  raising numerous grounds for relief, among them  the district court's decision to admit Olivares's  post-arrest statements. The district court denied  his motion, but Castelan appeals only the  admission of Olivares's post-arrest statements,  which he contends violated the Confrontation  Clause of the Sixth Amendment.

II.  DISCUSSION

10
We review de novo an evidentiary ruling that  affects a defendant's Sixth Amendment right to  confront witnesses, see United States v. Scott,  145 F.3d 878, 888 (7th Cir. 1998), and  "'independently review whether the government's  proffered guarantees of trustworthiness satisfy  the demands of the [Confrontation] Clause,'" see  United States v. Robbins, 197 F.3d 829, 837-38  (7th Cir. 1999) (quoting Lilly v. Virginia, 527  U.S. 116, 137 (1999)). A violation of the  Confrontation Clause is subject to harmless error  analysis. See Scott, 145 F.3d at 888.


11
The district court admitted Olivares's  statements under Rule 804(b)(3),6 which allows  for the admission of statements against penal  interest if the declarant is unavailable.  Determining whether codefendant testimony  admitted under Rule 804(b)(3) violates the  Confrontation Clause normally requires a  threshold determination of whether the evidence  was properly admitted under Rule 804(b)(3) in the  first instance. The Supreme Court has held that  Rule 804(b)(3) "does not allow admission of non-  self-inculpatory statements, even if they are  made in a broader narrative that is generally  self-inculpatory." United States v. Williamson,  512 U.S. 594, 600-01 (1994). Under Williamson,  the district court must consider whether each  statement, not just the confession as a whole,  was truly self-inculpatory. See id. at 604. Here,  the record is silent on whether the district  court considered whether each statement by  Olivares introduced at trial was genuinely self-  inculpatory, and certainly the government never  urged the district court to parse Olivares's  individual statements as Williamson required.  Thus, it is not evident whether Olivares's post-  arrest statements were properly admitted under  Rule 804(b)(3) in the first instance. Castelan,  however, does not argue that the statements were  inadmissible under Rule 804(b)(3). He argues only  that the admission of Olivares's statements  violated his rights under the Confrontation  Clause, citing Lilly. Thus, we will assume for  purposes of this opinion that Olivares's post-  arrest statements were properly admitted under  Rule 804(b)(3) and turn our attention to the  issue of whether the admission of Olivares's  post-arrest statements violated the Confrontation  Clause.


12
In Lilly, a plurality of the Supreme Court  concluded that under the Confrontation Clause  post-arrest statements made by a nontestifying  accomplice that inculpate a defendant cannot be  admitted against that defendant unless the  government demonstrates that the statements bear  "particularized guarantees of trustworthiness."  See 527 U.S. at 136. "The residual  'trustworthiness' test credits the axiom that a  rigid application of the [Confrontation] Clause's  standard for admissibility might in the  exceptional case exclude a statement of an  unavailable witness that is incontestably  probative, competent, and reliable, yet  nonetheless outside of any firmly rooted  exception." Id. The guarantees of trustworthiness  must be inherent in the circumstances of the  testimony itself; the fact that other evidence  corroborates the testimony in question does not  suffice. See id. at 138.


13
Here, the government asserts that Olivares's  post-arrest statements are inherently trustworthy  because Olivares "did not shift blame from  himself or minimize his role" in making the  statements. Thus, the Government contends that  the statements declared unreliable in Lilly are  distinguishable because the defendant in Lilly  attempted to shift much of the criminal liability  onto his codefendants. In response, Castelan  argues that Olivares's statements are unreliable  because they were made to law enforcement  officers during a custodial interview, in which  Olivares inquired whether he would receive any  benefit for his cooperation.


14
In Lilly, the plurality stated, "[i]t is highly  unlikely that the presumptive unreliability that  attaches to accomplices' confessions that shift  or spread blame can be effectively rebutted when  . . . the government is involved in the  statements' production, and when the statements  describe past events and have not been subjected  to adversarial testing." Id. at 137. Since Lilly  was decided, no circuit has yet determined if--  and under what circumstances--an accomplice's  custodial confession implicating a defendant can  ever be deemed to possess sufficient inherent  indicia of trustworthiness to satisfy the  Confrontation Clause.7 Thus, the full scope of  Lilly remains undefined. At least one treatise  has explained that in Lilly "all nine justices of  the Supreme Court indicated, more or less  explicitly, that the admission of custodial  statements to law enforcement personnel against  penal interest . . . whether or not constituting  a confession, that incriminate another person  violates the confrontation clause when admitted  against such other person in a criminal case."  See 31 Charles Alan Wright, Arthur R. Miller, &  Michael H. Graham, Federal Practice and Procedure  sec. 6742 (2d ed. 2000).


15
Here, the fact that Olivares's confession was  made to law enforcement officers during a  custodial interview is but one factor implicating  the reliability of his statements. Of equal  significance is a DEA agent's statement during  Olivares's interview that "he could help himself  by cooperating with the agents," and Olivares's  attempt to then "press[ ]" the agent on "what  could be done to help him." Olivares was not  given any explicit offers of leniency, but was  told that the agents would report any assistance  he provided to the prosecutors and judge assigned  to the case.


16
Though the exchange between Olivares and the  interviewing agents reveals a motive for Olivares  to implicate Castelan, the district court held  that Olivares's statements were nonetheless  reliable because Olivares was not "trying to  minimize his own position or his own involvement  by thrusting upon another." But as the plurality  noted in Lilly, the non-self-inculpatory parts of  a confession are not rendered more credible  simply because the confessor broadly inculpates  himself as well. See 526 U.S. at 138-39. "'One of  the most effective ways to lie is to mix  falsehood with truth, especially truth that seems  persuasive because it is self-inculpatory.'" Id.  at 133 (quoting Williamson, 512 U.S. at 599-600).  Because Olivares's post-arrest statements were  made in custodial interviews with law enforcement  officials in which Olivares specifically inquired  as to the benefits of his cooperation with  authorities, we conclude that the statements lack  inherent particularized guarantees of  trustworthiness sufficient to satisfy the  Confrontation Clause given the plurality opinion  in Lilly.


17
Having concluded that the admission of  Olivares's post-arrest statements violated the  Confrontation Clause, we turn to the issue of  harmless error. See Delaware v. Van Ardsall, 475  U.S. 673, 684 (1986) (holding that harmless error  analysis applies to Confrontation Clause errors).  The Supreme Court has held that an otherwise-  valid conviction should not be set aside if the  constitutional error was harmless beyond a  reasonable doubt. See Chapman v. California, 386  U.S. 18, 24 (1967). "The test for harmless error  is whether, in the mind of the average juror, the  prosecution's case would have been 'significantly  less persuasive' had the improper evidence been  excluded." United States v. Eskridge, 164 F.3d  1042, 1044 (7th Cir. 1998) (quoting Schneble v.  Florida, 405 U.S. 427, 432 (1972)). Whether an  error is harmless beyond a reasonable doubt  depends upon factors such as 1) the importance of  a witness's testimony in the prosecution's case,  2) whether the testimony was cumulative, 3) the  presence or absence of corroborating or  contradictory evidence, and 4) the overall  strength of the prosecution's case. See Van  Ardsall, 475 U.S. at 684.


18
The government bears the burden of showing that  a violation of the Confrontation Clause was  harmless beyond a reasonable doubt. See United  States v. Cotnam, 88 F.3d 487, 500 (7th Cir.  1996). The government argues that "Olivares'  statement was essentially cumulative evidence  that added little or nothing to already  overwhelming evidence against the defendant in  the case." Based upon our review of the record,  we are confident that the prosecution presented  sufficient evidence for the jury properly to have  convicted Castelan in the absence of Olivares's  post-arrest statements.


19
With respect to the first Van Ardsall factor,  Olivares's value as a prosecution witness was not  overwhelming. His post-arrest statements were  used primarily to establish the following facts 1) Castelan provided the kilogram of cocaine  delivered on December 17; 2) Olivares and  Castelan counted the money for the kilogram of  cocaine in the bathroom of the El Ranchito  Restaurant; 3) Nina-Hernandez was supposed to  provide security on December 30, turn the garage  door opener over to Castelan at the gas station,  and inform Castelan when it was safe to deliver  the cocaine; and 4) while he was waiting with  Agent Karountzos for the six kilograms of cocaine  to be delivered, Olivares called Castelan to  discuss the plans for delivery.


20
All but one of the facts corroborated by  Olivares's testimony were established by other  evidence presented at trial. DEA Agent Suzanne  Mitchell testified that Castelan admitted making  arrangements with Garcia-Sandoval to provide the  kilogram of cocaine sold to "Frank" on December  17. Nina-Hernandez testified as to his role in  the transaction on December 30. And, finally,  Agent Karountzos testified that while he was  waiting with Olivares for the six kilograms of  cocaine to be delivered Olivares spoke on the  phone to someone named "Juan" in Spanish.  Furthermore, in an audiotape of the meeting  between Agent Karountzos and Olivares that was  played for the jury and translated into English,  Olivares is heard telling Juan, "[t]his guy is  ready . . . have Carlos come up with . . . the  five." Although both Castelan and Garcia are  named Juan, no telephone calls were placed  between the cellular phones of Olivares and  Garcia. Several phone calls, however, were placed  between the cellular phones of Olivares and  Castelan on the morning of December 30.


21
Although the government was unable to  corroborate Olivares's testimony that he and  Castelan counted the money for the cocaine in the  bathroom of the El Ranchito restaurant, such  corroboration was unnecessary given the strength  of the government's other evidence.8 First, the  Mercury Cougar Castelan was occupying at the time  of his arrest was found to contain six kilograms  of cocaine. Although Castelan initially  disclaimed any knowledge that the cocaine was  hidden in the car, he later admitted in his post-  arrest interview that he told Garcia-Sandoval,  the owner of the car, to provide the six  kilograms of cocaine. Moreover, Castelan admitted  to calling Garcia-Sandoval to obtain the initial  kilogram of cocaine sold to "Frank" on December  17, so the evidence that he helped count the  money received from the sale of that cocaine  added little. Next, Olivares is heard on the  audiotape telling Agent Karountzos that "Juan" is  bringing the six kilograms of cocaine. On the  same audiotape, Olivares states that the six  kilograms of cocaine is being provided by the  same source that provided the cocaine on December  17. Finally, telephone records evidence extensive  telephone calls between Castelan and Olivares and  Castelan and Garcia-Sandoval on the dates and  around the precise times of the two drug  transactions. For example, in a phone call placed  at 5:13 PM on December 29, 1999, Olivares  informed "Frank" that his suppliers had just  called him about when the six kilograms of  cocaine could be delivered; telephone records  show that at 4:44 PM that day a call was placed  from Castelan's cellar phone to Garcia-Sandoval's  cellular phone, and at 4:49 PM a call was placed  from Castelan's cellular phone to Olivares's  cellular phone. Furthermore, even though Garcia-  Sandoval's car was found to contain the six  kilograms of cocaine that Olivares agree to sell  to "Frank," no telephone calls were ever placed  between the cellular phones of Olivares and  Garcia-Sandoval. Rather, the telephone records  demonstrate a pattern of Castelan contacting  Garcia-Sandoval either shortly before or shortly  after speaking with Olivares.9 In light of  Castelan's own admissions and the other evidence  presented at trial, it is clear beyond a  reasonable doubt that the decision to admit  Olivares's post-arrest statements did not affect  the jury's overall verdict.

III.  CONCLUSION

22
Because Olivares's post-arrest statements  possessed insufficient particularized guarantees  to satisfy the Confrontation Clause, the district  court erred in allowing the statements to be  presented at Castelan's trial. But, after  balancing Olivares's value as a prosecution  witness, the cumulative impact of his out-of-  court statements, and the overall strength of the  government's case, we conclude that the decision  to admit his out-of-court statements was harmless  beyond a reasonable doubt. Therefore, the  judgment of the district court is AFFIRMED.



Notes:


1
 Shortly before Olivares told "Frank" that he had  spoken to the "guy" whose employee would deliver  the "truck," two calls were placed from  Olivares's cellular phone to Castelan's cellular  phone, and one call was placed from Castelan's  cellular phone to Garcia-Sandoval's cellular  phone.


2
 Telephone records document the following calls  that afternoon: 1) at 2:01 PM a call was made  from Castelan's cellular phone to Garcia-  Sandoval's cellular phone; 2) at 2:34 PM a call  was made from Olivares's cellular phone to  Castelan's cellular phone; 3) at 2:44 PM a call  was made from Olivares's cellular phone to  Castelan's cellular phone; and 4) at 3:11 PM a  call was made from Castelan's cellular phone to  Olivares's cellular phone.


3
 Telephone records for December 29, 1997,  establish that shortly before Olivares spoke with  "Frank," a call was placed from Castelan's  cellular phone to Olivares's cellular phone.


4
 Telephone records establish that between 9:35 AM  and 10:36 AM on the day of arrest, four calls  were placed from Castelan's cellular phone to  Olivares's cellular phone, three calls were made  from Olivares's cellular phone to Castelan's  cellular phone, two calls were made from  Castelan's cellular phone to Garcia-Sandoval's  cellular phone, and three calls were made from  Garcia-Sandoval's cellular phone to Castelan's  cellular phone. No phone calls were placed  between Olivares's cellular phone and Garcia-  Sandoval's cellular phone. In addition, on a  recording from a body transmitter worn by Agent  Karountzos, Olivares is heard having a telephone  conversation in which he tells "Juan" to "have  Carlos come up with the five" after getting his  okay. On the same recording, Olivares tells  "Frank" that "Juan" is bringing the cocaine and  that the same people will be providing the six  kilograms of cocaine who provided the previous  kilogram of cocaine.


5
 Garcia-Sandoval failed to appear for his  arraignment and remains a fugitive.


6
  Rule 804(b)(3) provides that a statement is not  excluded by the hearsay rule if the declarant is  unavailable and it is
[a] statement which was at the time of its making  so far contrary to the declarant's pecuniary or  proprietary interest, or so far tended to subject  the declarant to civil or criminal liability, or  to render invalid a claim by the declarant  against another, that a reasonable person in the  declarant's position would not have made the  statement unless believing it to be true.


7
 The only case we have decided involving Lilly  concerned the admissibility of out-of-court  statements the defendant made to his fiancee. See  Robbins, 197 F.3d at 840. In Robbins we followed  the plurality opinion in Lilly, and in upholding  the admission of the statement to the defendant's  fiancee, we explicitly distinguished it from a  confession to law enforcement. See id at 839.


8
 In addition to Olivares's post-arrest statements,  evidence presented at Castelan's trial included: 1) the testimony of Agent Karountzos, audiotapes  of five conversations between Agent Karountzos  and Olivares, and an audiotape of the final  meeting between Agent Korountzos and Olivares,  which was recorded by a hidden transmitter; 2)  the testimony of two DEA agents who conducted  video surveillance of the two cocaine deals as  well as redacted videotapes made by the agents;  3) the testimony of DEA Agent Suzanne Mitchell  who described several admissions Castelan made  during his post-arrest interview; 4) phone  records documenting the calls made from  Castelan's, Olivares's, and Garcia-Sandoval's  cellular phones and exhibits summarizing those  calls; and 5) the testimony of Nina-Hernandez.


9
 Castelan's argument that Olivares directly  contacted Garcia-Sandoval to obtain cocaine for  both transactions is further undermined by his  own post-arrest statement that he contacted  Garcia-Sandoval to obtain the cocaine for the  first transaction. We note, moreover, that in a  taped conversation played for the jury, Olivares  stated that the cocaine for the second  transaction would be provided by "the same  people" who provided the cocaine for the first  transaction.